                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL


Case No.:       ED CV 19-00120-AB (SHKx)                     Date:   March 1, 2019


Title:     Cheryl Jansen v. Systems Services of America, Inc et al


 Present: The Honorable       ANDRÉ BIROTTE JR., United States District Judge
                 Carla Badirian                                Chia Mei Jui
                 Deputy Clerk                                 Court Reporter

      Attorney(s) Present for Plaintiff(s):        Attorney(s) Present for Defendant(s):
           Elissa Katerina Buenrostro                        Thomas B Song

 Proceedings:          PLAINTIFF'S MOTION TO REMAND ACTION TO STATE
                       COURT, OR IN THE ALTERNATIVE, LEAVE TO AMEND
                       PLAINTIFF'S COMPLAINT [12]


      The Court having carefully considered the papers and the evidence submitted by
the parties, and having heard the oral argument of counsel, hereby takes the motion under
submission.




                                                                                  00    :    10
CV-90 (12/02)                      CIVIL MINUTES - GENERAL            Initials of Deputy Clerk CB
